Breese, J. From the evidence in the bill of exceptions, it cannot be questioned that there was a grain partnership between Arrick and Anderson, at Mendota, and Dow, Hurd & Co., at Chicago, the firm name of which at Mendota was Arrick & Anderson. It is also very apparent, from the evidence, that the money to carry on this partnership came through these bankers, the defendants in error. In commercial partnerships like this, where the profit and loss was to be shared equally, the law implies authority in the several partners to bind the whole by executing notes, bills of exchange, etc., in the partnership name, if executed for the usual business of the partnership, and within the scope and usage of similar partnerships. Gray v. Ward, 18 Ill. R. 32. The evidence shows also, that the course of dealing between these parties was of long continuance, and, in many instances, in the same manner as the bills in question, were drawn and discounted, and it is not now fit and proper that Dow, Hurd & Co. should object that they are not responsible. We think, also, that the telegraph dispatches from Dow, Hurd & Co., to their copartners, Arrick & Anderson, and which were shown to these bankers before the bills were discounted, amounts to such an express authority to draw the bills, as to forbid the parties from denying it. The judgment is affirmed. Judgment affirmed.